Judgment modified by limiting the injunctive relief to the sign described in the complaint. Conclusion of law numbered “ sixth ” is reversed and instead thereof the following conclusion of law is made: “ Sixth. That the plaintiff is' entitled to an injunction order restraining defendant, Rocco Pavese, from maintaining or continuing in, on or about the premises, in violation of the covenants contained in the lease, the electric sign mentioned in the complaint.” As so modified, the judgment is affirmed, without costs. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.